DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Specification
The disclosure is objected to because of the following informalities:  	In particular, ¶0006; recites “The computer system agent computer system includes a processor, a casing housing the interface, a circuit board including circuitry housed within the casing”, in lines 2-3, however it should recite “wherein the electronic device includes a processor, a casing housing the interface, a circuit board including circuitry housed within the casing”, ¶00107; Figs. 2 and 9.   	Examiner notes ¶00107 has similar issues as the illustrated casing 210 is associated with the electronic device 210.
 	Appropriate correction is required. 	 	In particular, ¶0006; ¶0033 recites “The agent computer system agent computer system includes a processor, a casing housing the interface, a circuit board including circuitry housed within the casing”, in lines 6-8, however it should recite “wherein the electronic device includes a processor, a casing housing the interface, a circuit board including circuitry housed within the casing”, ¶00107; Figs. 2 and 9.   	Examiner notes ¶00107 has similar issues as the illustrated casing 210 is associated with the electronic device 210.
Appropriate correction is required.
Claim Objections
Claim(s) 8-14 are objected to because of the following informalities:   	In particular, claim 8: 	1)  recites “wherein said agent computer system comprises a processor, a casing housing said interface; a circuit board comprising circuitry housed within said casing, wherein said circuitry receives control signals from the agent computer over the interface and controls an illumination element”, in lines 6-9, however it should recite “wherein the electronic device comprises a processor, a casing housing said interface; a circuit board comprising circuitry housed within said casing, wherein said circuitry receives control signals from the agent computer over the interface and controls an illumination element”.  Appropriate correction is required. 	Claims 9-14 have the same issue due to dependency. 	2) Recites “any electronics devices”, in line 19 and line 22 respectively, however it should recite “any electronics devices respectively”. Appropriate correction is required. 	Claims 9-14 have the same issue due to dependency. 	In particular, claim 14 recites “detected electronic devices” in line 3, however it should recite “detected electronics devices respectively”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	In particular, claim 1 recites “said beacon technology system” in lines 14-15, however it is unclear if the limitation limits the features of the electronic device’s beacon technology system or the externally located beacon technology system. To further prosecution, the examiner will interpret that the limitation can be address by an equivalent system/component similar to the electronic device or the externally located beacon technology system. 	Claims 2-7 have the same issue due to dependency. 	In particular, claim 2 recites “said beacon technology system” in line 1, however it is unclear if the limitation limits the features of the electronic device’s beacon technology system or the externally located beacon technology system. To further prosecution, the examiner will interpret that the limitation can be address by an equivalent system/component similar to the electronic device or the externally located beacon technology system. 	In particular, claim 3: 	1) recites “said beacon technology system” in line 1, however it is unclear if the limitation limits the features of the electronic device’s beacon technology system or the externally located beacon technology system. To further prosecution, the examiner will interpret that the limitation can be address by an equivalent system/component similar to the electronic device or the externally located beacon technology system. 	Claims 4-7 have the same issue due to dependency. 	2) Recites “said processor” in line 5, however it is unclear if the limitation limits the features of the computer system’s processor or the second electronic device’s processor. To further prosecution, the examiner will interpret that the limitation can be address by an equivalent system/component similar to the similar to the computer system’s processor or the second electronic device’s processor. 	Claims 4-7 have the same issue due to dependency. 	In particular, claim 8 recites “said computer said” in line 11, however it is unclear if the limitations limits the features of the supervisor’s computer system or the agent’s computer system. To further prosecution, the examiner will interpret that the limitation can be address by an equivalent system/component similar to the similar to the supervisor’s computer system or the agent’s computer system. 	Claims 9-14 have the same issue due to dependency. 	In particular, claim 15 recites “said beacon technology system”, in line 7, however it is unclear if the limitation limits the features of the portable computer system’s beacon technology system or the proximity enabled display device’s beacon technology system. To further prosecution, the examiner will interpret that the limitation can be address by an equivalent system/component similar to the portable computer system’s beacon technology system or the proximity enabled display device’s beacon technology system. 	Claims 16-20 have the same issue due to dependency. 	In particular, claim 20 recites “said beacon technology system” in line 1, however it is unclear if the limitation limits the features of the portable computer system’s beacon technology system or the proximity enabled display device’s beacon technology system. To further prosecution, the examiner will interpret that the limitation can be address by an equivalent system/component similar to the portable computer system’s beacon technology system or the proximity enabled display device’s beacon technology system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (“Page”, US 2018/0225874 A1) in view of Chadaga (US 2017/0163725 A1). 	
 	1) Regarding claim 15, Page discloses a method of automatically outputting contact center data from a portable computer system to a proximity enabled display device (Page discloses, in ¶0019;¶0040-51; ¶0064-68; Fig. 2-4, the concept of using augmented reality headsets to enable a supervisor to view performance and workstation indication of specific agents within a field of view of the headsets. Chadaga discloses, in ¶0036-39 with reference to Figs. 4-6, the concept of enable an individual in a supervision position (e.g., teacher) with a device (corresponding to a portable computer system) that uses proximity (e.g., Bluetooth) to detect individuals being monitor (e.g., students) devices to enable indication data of the individuals being monitored devices (corresponding to proximity enabled display devices) within proximity to be provided to the display of the individual in the supervision position device. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of enable an individual in a supervision position with a device that uses proximity to detect individuals being monitor devices to enable indication data of the individuals being monitored devices within proximity to be provided to the display of the individual in the supervision position device as taught by Page, into the system as taught by Page as an alternative are additional way to provide the agent’s indication to the supervisor, with the motivation to enhance the data communication features of the system), wherein said portable computer system and said proximity enabled display device each comprising a beacon technology system and each operable to communicate wirelessly (Chadaga: ¶0036), wherein said portable computer system comprising a processor and a memory device coupled to said processor (Chadaga: ¶0005; ¶0026-28; ¶0031; ¶0033), the method comprising: 	said portable computer system utilizing said beacon technology system to communicate with said proximity enabled display device when in proximity of detection by said beacon technology system of said proximity enabled display device (Chadaga: ¶0028; ¶0036); and 	if said proximity enabled display device is detected in proximity to said portable computer system, said portable computer system automatically outputting said contact center data to said proximity enabled display device (Chadaga: ¶0036 with reference Fig. 6: step 604); and 	said proximity enabled display device receiving said contact center data from said portable computer system and displaying a graphical user interface comprising at least a portion of said received contact center data (Chadaga: ¶0036 with reference Fig. 6: step 604; Page: Figs. 2-4). 	2) Regarding claim 16, Page and Chadaga teach wherein said contact center data comprises statistics associated with a plurality of agents of said contact center (Page: Figs. 1-4). 	3) Regarding claim 17, Page and Chadaga teach wherein said contact center data comprises daily sales of a plurality of agents of said contact center (Page: ¶0048; Fig. 2: recent sale badge 214). 	4) Regarding claim 18, Page and Chadaga teach wherein said portable computer system comprises a tablet computing device (Chadaga: ¶0026). 	5) Regarding claim 19, Page and Chadaga teach wherein said portable computer system comprises a smartphone computing device (Chadaga: ¶0026). 	6) Regarding claim 20, Page and Chadaga teach wherein said beacon technology system comprises Bluetooth Beacon technology (Chadaga: ¶0036).
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chadaga in view Page and Kagarlitsky et al. (“Kagarlitsky”, US 2013/0279759 A1). 	1) Regarding claim 1, Chadaga discloses an electronic device (Fig. 4) comprising: 	an electrical and physical interface (communication system 406) operable to be coupled to a computer system (Fig. 3-4; 13-17), wherein said computer system comprises a processor (Chadaga: ¶0005; ¶0026-28; ¶0031; ¶0033); 	a casing housing said interface (Chadaga illustrates, in Fig. 13, that the indicators are respective housed within each device); 	a circuit board comprising circuitry (Chadaga: ¶0031; Fig. 4 chassis 402) housed within said casing (Chadaga: Fig. 13), wherein said circuitry receives control signals from the computer system over the interface and controls an illumination element (Chadaga: ¶0048); 	the illumination element disposed on the casing (Chadaga: Fig. 13) and operable to produce a color that corresponds to a real-time status associated with said computer system (Chadaga discloses, in ¶0039, concept of indicating current status data, which suggest real time monitoring. Page discloses, in ¶0015-16, the concept of using real time monitoring to indicate status data. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using real time monitoring to indicate status data as taught by Page, into the system as taught by Chadaga with the motivation to enhance the status indication features of the system), wherein said real-time status is determined by said processor and information read by said processor from said computer system (Chadaga: ¶0005; ¶0026-28; ¶0031; ¶0033); and 	a beacon technology system (Chadaga: ¶0036) housed within said casing (Chadaga: Figs. 4 and 13), wherein said beacon technology system operable to communicate with a beacon technology system externally located to said electronic device (Chadaga: Figs. 5: communication system 506), said beacon technology system operable to trigger an automatic process when detected (Chadaga: Fig. 6: step 604). 	As per the limitation the electrical and physical interface operable to be coupled to a port of the computer system. 	Kagarlitsky discloses, in ¶0039, the concept of configuring a communication interface with connection interfaces to enable physical connection thereto. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a communication interface with connection interfaces to enable physical connection thereto as taught by Kagarlitsky, into the system as taught by Page and Chadaga, with the motivation to enhance the connection features of the system. 	2) Regarding claim 2, Chadaga, Page and Kagarlitsky teach wherein said beacon technology system comprises Bluetooth Beacon technology (Chadaga: ¶0036). 	3) Regarding claim 3, Chadaga, Page and Kagarlitsky teach wherein said beacon technology system externally located to said electronic device is housed within a second electronic device (Chadaga: Figs. 3, 5 and 8-12) comprising: 	a processor (Chadaga: ¶0005; ¶0026-28; ¶0031; ¶0033); and 	a memory device coupled to said processor (Chadaga: ¶0005; ¶0026-28; ¶0031; ¶0033). 	4) Regarding claim 4, Chadaga, Page and Kagarlitsky teach wherein said second electronic device comprises a tablet computing device (Chadaga: ¶0026). 	5) Regarding claim 5, Chadaga, Page and Kagarlitsky teach wherein said second electronic device comprises a smartphone computing device (Chadaga: ¶0026). 	6) Regarding claim 6, Chadaga, Page and Kagarlitsky teach wherein said automatic process is performed by said second electronic device (Chadaga: Fig. 6: steps 602-604). 	7) Regarding claim 7, Chadaga, Page and Kagarlitsky teach wherein said real-time status represents a characteristic of an agent using said computer system (Page: ¶0016; Figs. 1-4). 	
Claim(s) 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Page in view of Chadaga and Kagarlitsky. 	1) Regarding claim 8, Page discloses a method of automatically retrieving information among a supervisor and a plurality of agents (Page discloses, in ¶0019;¶0040-51; ¶0064-68; Fig.1-4, the concept of using augmented reality headsets to enable a supervisor to view performance and workstation indication of specific agents within a field of view of the headsets), wherein said supervisor has associated therewith a supervisor computer system comprising a beacon technology system and wherein each agent has associated therewith an agent computer system (Chadaga discloses, in ¶0036-39 with reference to Figs. 4-6, the concept of enable an individual in a supervision position (e.g., teacher) with a device (corresponding to a portable computer system) that uses proximity (e.g., Bluetooth) to detect individuals being monitor (e.g., students) devices to enable indication data of the individuals being monitored devices (corresponding to proximity enabled display devices) within proximity to be provided to the display of the individual in the supervision position device. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of enable an individual in a supervision position with a device that uses proximity to detect individuals being monitor devices to enable indication data of the individuals being monitored devices within proximity to be provided to the display of the individual in the supervision position device as taught by Page, into the system as taught by Page as an alternative are additional way to provide the agent’s indication to the supervisor, with the motivation to enhance the data communication features of the system) and an electronic device (Chadaga: indicator device 408), wherein the electronic device comprising: an electrical and physical interface (Chadaga: Fig. 4: communication system 406), wherein said agent computer system comprises a processor (Chadaga: ¶0005; ¶0026-28; ¶0031; ¶0033); a casing housing said interface (Chadaga illustrates, in Fig. 13, that the indicators are respective housed within each device); a circuit board comprising circuitry (Chadaga: ¶0031; Fig. 4 chassis 402) housed within said casing (Chadaga: Fig. 13), wherein said circuitry receives control signals from the agent computer system over the interface and controls an illumination element (Chadaga: ¶0048); the illumination element disposed on the casing (Chadaga: Fig. 13) and operable to produce a color that corresponds to a realtime status associated with said computer system (Page: ¶0016; Chadaga: ¶0039 with regard to the current status being indicated), wherein said real-time status is determined by said processor and information read by said processor from said agent computer system (Page: ¶0015-16); and a beacon technology system housed within said casing (Chadaga: ¶0036), wherein said beacon technology system operable to communicate with said beacon technology system of the supervisor computer system (Chadaga: ¶0036), the method comprising: 	said supervisor computer system displaying its location in relation to a layout of a contact center (Page: ¶0065-68; Chadaga: Figs. 9-12); 	said supervisor computer system utilizing said beacon technology system to communicate with any electronic devices coupled to said agent computer systems that are in proximity of detection by said beacon technology system of said supervisor computer system (Chadaga discloses, in ¶0036-39 with reference to Figs. 4-6, the concept of enable an individual in a supervision position (e.g., teacher) with a device (corresponding to a portable computer system) that uses proximity (e.g., Bluetooth) to detect individuals being monitor (e.g., students) devices to enable indication data of the individuals being monitored devices (corresponding to proximity enabled display devices) within proximity to be provided to the display of the individual in the supervision position device); and 	if any electronic devices are detected in proximity to said supervisor computer system, said supervisor computer system displaying details of said agents associated with each of the detected electronic devices (Page: ¶0048; Figs. 2-4; Chadaga: ¶0036; Figs. 9-12). 	As per the limitation the electrical and physical interface operable to be coupled to a port of the agent computer system. 	Kagarlitsky discloses, in ¶0039, the concept of configuring a communication interface with connection interfaces to enable physical connection thereto. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a communication interface with connection interfaces to enable physical connection thereto as taught by Kagarlitsky, into the system as taught by Page and Chadaga, with the motivation to enhance the connection features of the system. 	 	2) Regarding claim 9, Page, Chadaga and Kagarlitsky teach wherein said beacon technology system comprises Bluetooth Beacon technology (Chadaga: ¶0036). 	3) Regarding claim 10, Page, Chadaga and Kagarlitsky teach wherein said supervisor computer system comprising: 	a processor (Chadaga: ¶0005; ¶0026-28; ¶0031; ¶0033); and 	a memory device coupled to said processor (Chadaga: ¶0005; ¶0026-28; ¶0031; ¶0033). 	4) Regarding claim 12, Page, Chadaga and Kagarlitsky teach wherein said supervisor computer system comprises a tablet computing device (Chadaga: ¶0026). 	5) Regarding claim 13, Page, Chadaga and Kagarlitsky teach wherein said supervisor computer system comprises a smartphone computing device (Chadaga: ¶0026). 	6) Regarding claim 14, Page, Chadaga and Kagarlitsky teach wherein said displaying details comprises displaying a graphic user interface of details of said agents associated with each of the detected electronic devices (Page: Figs. 2-4; Chadaga: Figs. 9-12).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Page in view of Chadaga and Kagarlitsky, and in further view of Want et al. (“Want”, US 2017/0092034 A1). 	1) Regarding claim 11, as per the limitation wherein said displaying details of said agents associated with each of the detected electronic devices comprises ranking said agents based on proximity signal strength of their corresponding detected electronic devices. 	Want discloses, in ¶0024, the concept of detect a plurality of device with beacon technology and subsequently display the device with a proximity ranking based on received beacon signals (corresponding to proximity signal strength). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detect a plurality of device with beacon technology and subsequently display the device with a proximity ranking based on received beacon signals as taught by Want, into the system as taught by Page, Chadaga and Kagarlitsky, with the motivation to enhance the indication features of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20160241713 A1; US 20080320042 A1; US 10872160 B2; US 20140058721 A1; US 20130050199 A1; US 10917524 B1; US 20200128129 A1; US 20120069986 A1; US 8699698 B2; US 20100246800 A1; US 9208465 B2; US 20180159978 A1; US 9178999 B1; US 20130176413 A1; US 10306055 B1; US 20130016115 A1; US 20120321059 A1; US 20140376711 A1; US 8126136 B2, call center training monitoring system for supervision monitoring of agents. 	US 20160065629 A1, using proximity sensing to display content between devices. 	US 20200344446 A1, electronic device that provides agent performance and work status. 	US 20140323155 A1, displaying rankings for received signal strength.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684